Case 1:18-mc-00037-LMB-JFA Document 7 Filed 11/26/18 Page 1 of 13 PageID# 40



                   IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                         Alexandria Division

 IN RE THE APPLICATION OF                                1:18-mc-37
 REPORTERS COMMITTEE FOR
 FREEDOM OF THE PRESS TO
 UNSEAL CRIMINAL PROSECUTION                             Hon. Leonie M. Brinkema
 OF JULIAN ASSANGE



              Government’s Opposition to Reporters Committee’s Application

       This matter arises out of an unintentional error by the government in a filing in the case

United States v. Seitu Sulayman Kokayi, 1:18mj406, which led to speculation about whether

charges have been filed against Julian Assange, and prompted the application that is currently

before this Court. The government accepts full responsibility for that mistake. Even though that

error may have triggered speculation by the Reporters Committee, the plaintiff’s application lacks

merit and should be denied in light of established law and precedent. While the government

has admitted that the aforementioned court filing was made in error, it has not confirmed or denied

whether charges against Julian Assange exist, which is what the plaintiff seeks to learn through its

application. Neither the First Amendment nor the common law require that the government

provide such a confirmation or denial.

       In our system, if a person is publicly charged with a crime, the charges and relevant case-

related filings are publicly available through the clerk’s office. Generally, if the public court

record/docket does not contain charges against a particular individual, there are two

possibilities: 1) the person is not charged; or 2) the person is charged under seal. In either event,

the government is not required to publicly acknowledge which of those two possibilities happens


                                                  1
Case 1:18-mc-00037-LMB-JFA Document 7 Filed 11/26/18 Page 2 of 13 PageID# 41



to be the case with respect to any individual. Because that is precisely what the plaintiff’s

application seeks with respect to Julian Assange, it should be denied.

                                              Argument
    I.      The First Amendment Does Not Require the Government to
            Confirm or Deny the Existence of a Criminal Charge Before an Arrest.

         The First Amendment does not require the government to confirm or deny the existence of

criminal charges in this case. “The test for determining whether a First Amendment right of access

is available is: 1) ‘whether the place and process have historically been open to the press and

general public,’ and 2) ‘whether public access plays a significant positive role in the functioning

of the particular process in question.’” Baltimore Sun Co. v. Goetz, 886 F.2d 60, 64 (4th Cir. 1989)

(quoting Press–Enterprise Co. v. Superior Court, 478 U.S. 1, 8–10 (1986) (Press–Enterprise II )).

“Precedent makes clear that both the experience and logic prongs are required” for a First

Amendment right of access to attach. See In re U.S. for an Order Pursuant to 18 U.S.C. Section

2703(d), 707 F.3d 283, 291 (4th Cir. 2013) (“WikiLeaks Sealing Litig.”); (citing Goetz, 886 F.2d

at 64 (stating a conjunctive test)).

         “In the first inquiry, the court asks whether the type of proceeding at issue has traditionally

been conducted in an open fashion. In the second inquiry, the court asks whether public access to

the proceeding would tend to operate as a curb on prosecutorial or judicial misconduct and would

further the public’s interest in understanding the criminal justice system.” In re Wash. Post Co.,

807 F.2d 383, 389 (4th Cir. 1986). Consideration of the history and value of public access to a

particular type of document must necessarily consider the stage at which public access is sought.

See Times Mirror Co. v. United States, 873 F.2d 1210, 1218 (9th Cir. 1989) (“We find no history

of openness at this stage in the warrant proceedings which might argue in favor of a

constitutionally protected right of access.”) (emphasis added).


                                                   2
Case 1:18-mc-00037-LMB-JFA Document 7 Filed 11/26/18 Page 3 of 13 PageID# 42



        Here, the First Amendment does not require the government to disclose publicly whether

it has charged a person before an arrest. Any contrary rule would completely undermine the proper

functioning of the criminal process at this stage: anyone could petition the Court to require the

government to confirm whether the time was right to flee or evade arrest. Thus, the federal and

local rules specifically reflect a longstanding, and contrary, historic tradition of protecting the

secrecy of grand jury proceedings and permitting courts to seal judicial records before a defendant

is under supervision of the Court. See United States v. Sells Eng’g, Inc., 463 U.S. 418, 425 (1983)

(Rule 6(e) of the Federal Rules of Criminal Procedure “codifies the traditional rule of grand jury

secrecy”); United States v. Procter & Gamble Co., 356 U.S. 677, 681 n.6 (1958) (one of the chief

purposes of grand jury secrecy is “[t]o prevent the escape of those whose indictment may be

contemplated”). See also Fed.R.Cr.P. 6(e)(4-6) (permitting courts to seal indictments until the

defendant is in custody or has been released pending trial, to close hearings to prevent disclosure

of a matter occurring before a grand jury, and to seal records, orders, and subpoenas relating to

grand-jury proceedings to the extent and as long as necessary to prevent the unauthorized

disclosure of a matter occurring before a grand jury); E.D.Va. Local Criminal Rule 49(B)

(permitting the court to seal search warrants, arrest warrants, complaints, affidavits, or indictments

upon a proper showing by the government); United States v. Southland Corp., 760 F.2d 1366,

1379-80 (2d Cir. 1985) (explaining that Federal Rule of Criminal Procedure 6(e)(4) reflects

historical practice).

        It stands to reason that if there is no historic right of access to pre-arrest proceedings and

judicial records, there likewise exists no historic right to require the government to confirm

whether any such proceeding has occurred and whether any such records exist. The Reporters

Committee filing proves this exact point. It does not cite a single case in which the government



                                                  3
Case 1:18-mc-00037-LMB-JFA Document 7 Filed 11/26/18 Page 4 of 13 PageID# 43



was ordered to confirm or deny the existence of charges in this context. Instead, every case cited

by the Reporters Committee involves civil litigation or post-arrest criminal litigation. 1 This lack

of precedent underscores the lack of any history or tradition of pre-arrest access. See WikiLeaks

Sealing Litig., 707 F.3d at 295 (“[W]e have never held, nor has any other federal court determined,

that pre-indictment investigative matters . . . must be publicly docketed. . . . We refuse to venture

into these uncharted waters.”). Since there is no history or tradition of pre-arrest disclosure of the

existence or nonexistence of charges, the Court should reject the Reporters Committee’s First

Amendment claim on this basis alone.

       The Reporters Committee’s request also fails the second prong of the test because it cannot

show that “public access plays a significant positive role in the functioning of the particular process

in question.” Press–Enterprise II, 478 U.S. at 8. In this case, the Court could only define the

“particular process in question” as “grand jury investigations at a stage where no arrests have been

made.” The Fourth Circuit, applying Press–Enterprise II, has repeatedly held that public access



       1  See, e.g. United States v. Smith, 776 F.2d 1104 (3d Cir. 1985) (denying press motion to
unseal bill of particulars filed in trial of charged and arrested defendants because the bill of
particulars identified unindicted co-conspirators); United States v. Anderson, 799 F.2d 1438 (11th
Cir. 1986) (same); Virginia Dep't of State Police v. Washington Post, 386 F.3d 567, 570 (4th Cir.
2004) (affirming in part unsealing of documents produced in civil suit related to decades-old
criminal investigation); United States v. Graham, 257 F.3d 143, 145 (2d Cir. 2001) (affirming
order unsealing audio and video tapes presented at pretrial detention hearing); Matter of
Application & Affidavit for a Search Warrant, 923 F.2d 324, 325 (4th Cir. 1991) (upholding order
to unseal search warrant affidavit after the defendant’s arrest); Washington Post v. Robinson, 935
F.2d 282, 292 (D.C. Cir. 1991) (reversing order to seal plea agreement); Stone v. Univ. of Maryland
Med. Sys. Corp., 855 F.2d 178, 179-80 (4th Cir. 1988) (remanding to reconsider “order sealing the
entire record” in a civil case); In re Knight Pub. Co., 743 F.2d 231, 232 (4th Cir. 1984) (holding
that district court erred in closing courtroom in criminal case without considering alternatives);
Application of The Herald Co., 734 F.2d 93, 94 (2d Cir. 1984) (remanding for further consideration
of whether the court could be closed during a hearing on a motion to suppress); United States v.
Giordano, 158 F. Supp. 2d 242, 244 (D. Conn. 2001) (denying press motion to unseal complaint
and affidavit even after the defendant had been arrested); Level 3 Commc’ns, LLC v. Limelight
Networks, Inc., 611 F. Supp. 2d 572 (E.D. Va. 2009) (denying motion to seal documents that were
admitted into evidence during a civil trial).
                                                  4
Case 1:18-mc-00037-LMB-JFA Document 7 Filed 11/26/18 Page 5 of 13 PageID# 44



does not play a significant positive role in the functioning of ongoing investigations.         See

WikiLeaks Sealing Litig., 707 F.3d at 292 (“[O]penness . . . does not play a significant role in the

functioning of investigations.”); Goetz, 886 F.2d at 64-65 (“[W]e hold that the press does not have

a First Amendment right of access to an affidavit for a search warrant.”). Similarly, here, forcing

the government to reveal whether charges exists would not have a “significant positive role in the

functioning” of an investigation at the pre-arrest stage.

       The Reporters Committee, however, advocates that Press–Enterprise II’s second prong

counsels in favor of access to charging documents because “[s]uch information ‘is essential to an

understanding of the trial, essential to an evaluation of the performance of counsel and the court,

and, most importantly, essential to an appraisal of the fairness of the criminal process to the

accused.’” Reporters Committee Application (“App.”) 8 (quoting United States v. Smith, 776 F.2d

1104, 1112 (3d Cir. 1985)). But it is undisputed that a First Amendment right of access attaches

to indictments after an arrest has been made and adversarial litigation has begun. Before that time,

however, it is too soon to “understand[] … the trial,” “evaluat[e] … the performance of counsel

and the court,” or “apprais[e] … the fairness of the criminal process to the accused.” Id.; see also

Times Mirror Co., 873 F.2d at 1217–18 (“We see no justification for opening warrant materials

simply because those materials at some point may become the subject of a suppression hearing

. . . . While warrant materials may, in due course, be disclosed to a defendant so she can challenge

the constitutionality of the search at a suppression hearing to which the public has a

First Amendment right of access, it does not follow that the public should necessarily have access

to the information before that time”); Matter of Search of 1993 Jeep Grand Cherokee, No. 96-

91M, 1996 WL 768293, at *9 (D. Del. Oct. 11, 1996), report and recommendation adopted, 958

F. Supp. 205 (D. Del.) (“Since no criminal complaint has been filed nor any indictment issued,



                                                  5
Case 1:18-mc-00037-LMB-JFA Document 7 Filed 11/26/18 Page 6 of 13 PageID# 45



decisions have not been rendered that affect the rights of a defendant. Placing these documents in

the public domain at this time will not assist in providing a meaningful evaluation of . . . the

judicial process”).

       Put another way, because “the right of access to documents” is “a necessary corollary of

the capacity to attend the relevant proceedings,” Doe v. Pub. Citizen, 749 F.3d 246, 267 (4th Cir.

2014) (quotations omitted), there can be no right to confirm the existence of any charges prior to

arrest where there is no accompanying right to attend any proceedings. If any defendant is charged,

the propriety of pre-arrest sealing is appropriately litigated after an arrest has been made. See

United States v. Srulowitz, 819 F.2d 37, 41 (2d Cir. 1987) (“[A] defendant’s right to challenge the

propriety of the sealing is fully protected by affording him the right to a hearing after the

indictment is opened to public inspection”) (emphasis in original).

       Finally, the Reporters Committee’s relies heavily on the truism that “[c]ourts ‘do not have

the power’ to make what has become public private again.’” App. at 10 (quoting Gambale v.

Deutsche Bank AG, 377 F.3d 133, 144 (2d Cir. 2004)). But the government is not asking the Court

to reseal a document, such as the Kokayi sealing order, that already has been made public. Rather,

it is the Reporters Committee that attempts to obtain a confirmation or denial of speculation by

seeking the disclosure of any “sealed court records — including the docket and any criminal

complaint, indictment, or other charging document . . . .” App. 1. Presumably, the Reporters

Committee made this request because it hopes to obtain information that is not currently

public. The media report upon which the Reporters Committee relies underscores the fact that the

information it is seeking — whether Assange has been charged, and if so, the nature of the charges

— is not public. That media report quoted an attorney for Mr. Assange as stating that “[o]bviously,

I have no idea if he has actually been charged or for what.” Matt Zapotosky & Devlin Barrett,



                                                6
Case 1:18-mc-00037-LMB-JFA Document 7 Filed 11/26/18 Page 7 of 13 PageID# 46



Julian Assange Has Been Charged, Prosecutors Reveal Inadvertently in Court Filing, Wash. Post

(Nov. 15, 2018) (quoted in Application at 2-3) (emphasis added).

       Moreover, the Deutsche Bank decision, upon which the Reporters Committee relies, cuts

against its application. There, the district court had referenced the parties’ “multi-million dollar

settlement” in an unsealing order and the parties had disclosed the actual settlement figure at a

sealed conference. Deutsche Bank, 377 F.3d at 137. While the Second Circuit noted that it had

no ability to make confidential the unsealing order, which had already been widely disseminated,

it nonetheless ordered that the transcript of the conference remain sealed “unless all confidential

information,” including the settlement amount, “is redacted.” Id. at 144.

       Similarly here, an erroneous prior filing and press reports do not justify requiring the

government to disclose additional information. See WikiLeaks Sealing Litig., 707 F.3d at 294

(holding that the government’s “disclosure of the existence of its investigation” does not

undermine its interest in confidentiality of “sensitive nonpublic facts, including the identity of

targets and witnesses in an ongoing criminal investigation.”); El-Masri v. United States, 479 F.3d

296, 311 n.5 (4th Cir. 2007) (“By no means do we endorse El-Masri’s theory that publicly reported

information concerning his alleged rendition is ineligible for protection under the state secrets

doctrine simply because it has been published in the news media,” but finding no need to address

it squarely); Afshar v. Dep’t of State, 702 F.2d 1125, 1130 (D.C. Cir. 1983) (“[E]ven if a fact …

is the subject of widespread media and public speculation, its official acknowledgment by an

authoritative source might well be new information that could cause damage to the national

security.”); Klayman v. CIA, 170 F. Supp. 3d 114, 123–24 (D.D.C. 2016) (finding that press reports

do not constitute official acknowledgements by an agency and do not preclude an agency from

making a “Glomar” response to a Freedom of Information Act request, reasoning in part, that even



                                                 7
Case 1:18-mc-00037-LMB-JFA Document 7 Filed 11/26/18 Page 8 of 13 PageID# 47



references to statements purportedly made by anonymous “current and former officials” do not

suffice to show official acknowledgement) (citations omitted); United States v. Smith, 985 F. Supp.

2d 506, 533 (S.D.N.Y. 2013) (“[E]ven if there were press reports suggesting the identity of the

cooperating witness, and even if those reports prove to be accurate, that is not the functional

equivalent of officially acknowledging the cooperating witness, let alone the information that the

witness has provided”) (citing press report about an ongoing investigation that proved to be

inaccurate); cf. Wilson v. CIA, 586 F.3d 171, 186 (2d Cir. 2009) (noting that under the Freedom of

Information Act, “the law will not infer official disclosure of information classified by the CIA

from . . . widespread discussion of a classified matter”).

   II.       At the Pre-Arrest Stage, A Neutral Court Considers the Right to
             Require the Confirmation or Denial of Charges Ex Parte.
         “The common law presumes a right to access all judicial records and documents, but this

presumption can be rebutted if the public's right of access is outweighed by competing interests.”

WikiLeaks Sealing Litig., 707 F.3d at 290 (citations and quotations omitted). 2 The Reporters

Committee seeks a right of access to any “sealed court records—including the docket and any

criminal complaint, indictment, or other charging document.” App. at 1, 7. But this is simply

another request for the government to confirm or deny the existence of a charge since a docket or

records in the Assange prosecution would only exist if there were a charge.

         The Fourth Circuit has previously rejected a similar request to gain access to a docket at a

pre-arrest stage of an ongoing grand jury investigation. See WikiLeaks Sealing Litig., 707 F.3d at


         2Similarly, if the Court disagrees and finds a First Amendment right of access, that right
“is not absolute.” Press Enterprise II, 478 U.S. at 9. Rather, it simply creates a “presumption of
openness” to the particular document or proceeding that may be overcome “by an overriding
interest based on findings that closure is essential to preserve higher values and is narrowly tailored
to serve that interest.” Press-Enter. Co. v. Superior Court of California, Riverside Cty., 464 U.S.
501, 509–10 (1984) (Press Enterprise I) (quotations omitted).


                                                  8
Case 1:18-mc-00037-LMB-JFA Document 7 Filed 11/26/18 Page 9 of 13 PageID# 48



295 (“[W]e have never held, nor has any other federal court determined, that pre-indictment

investigative matters such as § 2703(d) orders, pen registers, and wiretaps, which are all akin to

grand jury investigations, must be publicly docketed.”); In re Sealed Case, 199 F.3d 522, 525

(D.C. Cir. 2000) (citing federal public docketing cases and noting that none has required such in

the grand jury context).3

       This makes sense because at the pre-arrest stage, under longstanding rules and practice,

courts properly and routinely balance the government’s interests against the public’s right of access

ex parte—not in public, as the Reporters Committee seeks here. Until the government has

confirmed or denied the existence of charges, granting the Reporters Committee request would

undermine the very reasons those rules exist: to prevent putative targets from prematurely learning

about charges, averting arrest, and destroying evidence. As noted above, Federal Rule of Criminal

Procedure 6(e)(4) provides that “[t]he magistrate judge to whom an indictment is returned may

direct that the indictment be kept secret until the defendant is in custody or has been released

pending trial.” Fed. R. Crim. P. 6(e)(4).

       The Fourth Circuit has read Rule 6(e)(4) broadly to allow a “judicial officer [to] grant the

Government’s motion to seal [an indictment] for any legitimate prosecutorial need,” including, but


3  The clerk’s office docketing procedures satisfy public notice requirements. If a complaint or
indictment is filed under seal, the clerk’s office assigns the matter an “MJ” or “CR” number, and
publicly dockets the matter with the following notation: “This case is SEALED.” The Reporters
Committee contends that Local Criminal Rule 49 requires the clerk to give public notice of the
fact that the government has moved to seal an entire case. App. 7 n.1. But any such requirement
at the pre-arrest stage would defeat the purpose of moving to seal an indictment prior to arrest. See
also Local Crim. R. 49(D) (“Any post-arrest motion for a protective order providing prospectively
for filing of documents under seal shall be accompanied by a non-confidential supporting
memorandum, a notice that identifies the motion as a sealing motion, and a proposed order.”)
(emphasis added); Local Crim. R. 49(G) (“A motion to have an entire case kept under seal shall
be subject to the requirements and procedures of sections (D) and (F).”).


                                                 9
Case 1:18-mc-00037-LMB-JFA Document 7 Filed 11/26/18 Page 10 of 13 PageID# 49



not limited to, “the need to take the defendant into custody.” United States v. Ramey, 791 F.2d

317, 321 (4th Cir. 1986). See also United States v. Ellis, 622 F.3d 784, 792–93 (7th Cir. 2010)

(“Under Federal Rule of Criminal Procedure 6(e)(4), a district court’s power to seal an indictment

is broad; sealing an indictment is generally permitted when it is in the public interest or serves a

legitimate law-enforcement purpose.”); United States v. DiSalvo, 34 F.3d 1204, 1218 (3d Cir.

1994) (“An indictment may be sealed for any legitimate law enforcement reason or where the

public interest requires it.”); United States v. Lakin, 875 F.2d 168, 171 (8th Cir. 1989) (“[A]

judicial officer may grant the government’s request to seal an indictment for any legitimate

prosecutorial objective or where the public interest otherwise requires it.”).

       Accordingly, under Rule 6(e)(4), as it has been judicially interpreted, and under its

corollary, Local Rule 49(B), courts routinely balance the common law right of access against the

government’s countervailing interests in deciding whether to grant a motion to seal, which by

necessity must be filed and decided ex parte. See WikiLeaks Sealing Litig., 707 F.3d at 294 (to

allow access after a magistrate’s finding that the government’s interests are significantly

countervailing and outweigh the public’s common law presumption of access would be “an

improper means of circumventing the [Stored Communication Act’s] clear assessment that in some

instances, non-disclosure of the existence of the orders is warranted”).

       Put simply, at the pre-arrest stage, there can be no common law right to require the

government to publicly confirm whether charges exist because by necessity Rule 6(e)(4)

presupposes that any request and order to seal will remain non-public until a defendant is under

the supervision of the Court. See United States v. Texas, 507 U.S. 529, 534 (1993) (Common law

rights are abrogated where statutes or federal rules “‘speak directly’ to the question addressed by

the common law.”) (quoting Mobil Oil Corp. v. Higginbotham, 436 U.S. 618, 625 (1978)).



                                                 10
Case 1:18-mc-00037-LMB-JFA Document 7 Filed 11/26/18 Page 11 of 13 PageID# 50



“[W]hen Congress addresses a question previously governed by . . . federal common law the need

for such an unusual exercise of lawmaking by federal courts disappears.” City of Milwaukee v.

Illinois & Michigan, 451 U.S. 304, 314 (1981). “Legislative displacement of federal common law

does not require the same sort of evidence of a clear and manifest [congressional] purpose

demanded for preemption of state law.” Am. Elec. Power Co. v. Connecticut, 564 U.S. 410, 423–

24 (2011) (internal quotations omitted).

       The test for whether a statute or rule abrogates the common law “is simply whether the

statute speaks directly to the question at issue.” Id. (internal quotations omitted); see also Goetz,

886 F.2d at 65 (recognizing a “common law qualified right of access to … warrant papers” because

“[u]nlike the rule of secrecy that is imposed” under Rule 6(e), “Rule 41(g) is silent about disclosure

of search warrant materials”); cf. Dietz v. Bouldin, 136 S. Ct. 1885, 1892, (2016) (“[T]he exercise

of an inherent power cannot be contrary to any express grant of or limitation on the district court’s

power contained in a rule or statute.”); Carlisle v. United States, 517 U.S. 416, 426 (1996) (same).

       In short, while the Reporters Committee Application seeks to challenge any decision to

seal any charges here, because the government has not confirmed or denied any such charges, its

Application is premature and should be denied.




                                                 11
Case 1:18-mc-00037-LMB-JFA Document 7 Filed 11/26/18 Page 12 of 13 PageID# 51



                                         Conclusion

       For the foregoing reasons, there is no First Amendment or common law right to require the

government to confirm the existence of charges prior to an arrest. Therefore, the United States

requests that the Court deny the Reporters Committee’s Application to Unseal.

                                                   Respectfully submitted,

                                                   G. Zachary Terwilliger
                                                   United States Attorney

                                            By:        /s
                                                   Gordon D. Kromberg
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   Eastern District of Virginia
                                                   2100 Jamieson Avenue
                                                   Alexandria, Virginia 22314
                                                   (703) 299-3700
                                                   gordon.kromberg@usdoj.gov




                                              12
Case 1:18-mc-00037-LMB-JFA Document 7 Filed 11/26/18 Page 13 of 13 PageID# 52



                                      CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of November 2018, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send a notification of

such filing (NEF) to all attorneys of record.


                                                     /s
                                                Gordon D. Kromberg
                                                Assistant United States Attorney
                                                Attorney for the United States of America
                                                United States Attorney’s Building
                                                Justin W. Williams U.S. Attorney’s Building
                                                2100 Jamieson Avenue
                                                Alexandria, Virginia 22314
                                                Phone: 703-299-3700
                                                Fax: 703-299-3981
                                                Email Address: gordon.kromberg@@usdoj.gov




                                                  13
